EQUIPMENT SALE CONTACT This Equipment sale contract (the “Agreement”) dated this 5th day of January 2017 BETWEEN: Sewing Equip China Co., Ltd with the address 3 Li Jiao Dong Jie, Haizhu Qu, Guangzhou Shi, Guangdong Sheng, China, 510290 (the “Seller”) OF THE FIRST PART AND Shemn Corp. with the address Baiyun District, Fuli Taiyuan A9, 904, Guangzhou, China, 510165 (the “Purchaser”) OF THE SECOND PART IN CONSIDERATION OF THE COVENANTS and agreements contained in this Equipment sale contract the parties to this Agreement agree as follows: Purchase of Goods The
